DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
Regarding claim 10, line 8, the term “PAPR” should be spelled out.
Appropriate correction is required.
Regarding claim 19, line 5, the term “PAPR” should be spelled out.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
              U.S. Pat. 11,082,011 
              Instant Appl. 17/367,615
1. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system; and an element, disposed prior to the RFPA in a signal path of a RF signal input to the RFPA, operable to enforce a maximum allowable amplitude in a high peak to average power ratio (PAPR) instantaneous high peak of the RF signal.

2. The apparatus of claim 1, wherein the element does not experience the signal error producing memory events, and wherein said signal error producing memory events cause distortions in the RF signal over time in response to the RF signal having a high PAPR instantaneous high peak beyond a threshold amplitude.
3. The apparatus of claim 1, wherein the maximum allowable amplitude corresponds to a determined amplitude above which a signal error producing memory event is induced in said RFPA.
4. The apparatus of claim 1, wherein the maximum allowable amplitude is configured to be an amplitude that is less than a determined amplitude above which a signal error producing memory event is induced in said RFPA.
5. The apparatus of claim 1, wherein the maximum allowable amplitude is enforced in an analog domain.
6. The apparatus of claim 5, wherein the enforcement of the maximum allowable amplitude in the analog domain is performed using one or more Schottky diodes.
7. The apparatus of claim 5, wherein the enforcement of the maximum allowable amplitude in the analog domain is performed using a pair of Schottky diodes.
8. The apparatus of claim 1, wherein the maximum allowable amplitude is enforced in a digital domain prior to being received at a digital-to-analog converter (DAC).
10. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system; and an element operable to increase or supplement a bias of the RFPA when a high peak to average power ratio (PAPR) instantaneous high peak is detected in the RF signal prior to receipt by the RFPA, wherein the element increases or supplements the bias of the RFPA gradually using a low pass filter from a normal level to an elevated level while the high PAPR instantaneous high peak is being processed by the RFPA, and wherein the element decreases the bias of the RFPA gradually from the elevated level to the normal level when the high PAPR instantaneous high peak is no longer being processed by the RFPA.
11. The apparatus of claim 10, wherein the element is a first element, and wherein the apparatus further comprises: a second element, disposed prior to the RFPA in a signal path of a RF signal input to the RFPA, operable to detect the high PAPR instantaneous high peak in the RF signal by comparing a measured amplitude of the RF signal to a predetermined amplitude.
12. The apparatus of claim 10, wherein said RFPA comprises a first amplifier and a second amplifier different than the first amplifier, and wherein the bias of each of the first and second amplifier is modified independently of the other.
13. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system; a first element operable to detect when an instantaneous output voltage of the RFPA is below a predetermined voltage; and a second element operable to supply additional current to prevent the output voltage of the RFPA from falling below a predetermined threshold voltage.
14. An apparatus of claim 13, wherein the second element comprises a capacitor which recharges from a DC power line of the RFPA or another DC power line.
15. An apparatus of claim 13, wherein the first element comprises one or more Schottky diodes.
16. An apparatus of claim 13, wherein the second element supplies said additional current only over a duration commensurate to a length of time in which a RF signal that is input to the RFPA has a high PAPR instantaneous high peak beyond a threshold amplitude.
17. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: an element, disposed prior to the Radio Frequency (RF) power amplifier (RFPA) in a signal path of a RF signal input to the RFPA, enforcing a maximum allowable amplitude in a high peak to average power ratio (PAPR) instantaneous high peak of the RF signal, wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system.
18. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: an element increasing or supplementing a bias of the Radio Frequency (RF) power amplifier (RFPA) when a high PAPR instantaneous high peak is detected in the RF signal prior to receipt by the RFPA, wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system, wherein the element increases or supplements the bias of the RFPA gradually using a low pass filter from a normal level to an elevated level while the high PAPR instantaneous high peak is being processed by the RFPA, and wherein the element decreases the bias of the RFPA gradually from the elevated level to the normal level when the high PAPR instantaneous high peak is no longer being processed by the RFPA.
19. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: a first element operable to detect when an instantaneous output voltage of the Radio Frequency (RF) power amplifier (RFPA) is below a predetermined voltage; and in response to the first element detecting that instantaneous output voltage of the RFPA is below a predetermined voltage, a second element operable to supply additional current to prevent the output voltage of the RFPA from falling below a predetermined threshold voltage, wherein the RFPA resides in a communication device operable within a Hybrid Fiber Coax (HFC) system.
1. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system; and an element, disposed prior to the RFPA in a signal path of a RF signal input to the RFPA, operable to enforce a maximum allowable amplitude in a high peak to average power ratio (PAPR) instantaneous high peak of the RF signal.
2. The apparatus of claim 1, wherein the element does not experience the signal error producing memory events, and wherein said signal error producing memory events cause distortions in the RF signal over time in response to the RF signal having a high PAPR instantaneous high peak beyond a threshold amplitude.
3. The apparatus of claim 1, wherein the maximum allowable amplitude corresponds to a determined amplitude above which a signal error producing memory event is induced in said RFPA.
4. The apparatus of claim 1, wherein the maximum allowable amplitude is configured to be an amplitude that is less than a determined amplitude above which a signal error producing memory event is induced in said RFPA.
6. The apparatus of claim 1, wherein the maximum allowable amplitude is enforced in an analog domain.
7. The apparatus of claim 6, wherein the enforcement of the maximum allowable amplitude in the analog domain is performed using one or more Schottky diodes.
8. The apparatus of claim 6, wherein the enforcement of the maximum allowable amplitude in the analog domain is performed using a pair of Schottky diodes.
9. The apparatus of claim 1, wherein the maximum allowable amplitude is enforced in a digital domain prior to being received at a digital-to-analog converter (DAC).
10. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system; and an element operable to increase or supplement a bias of the RFPA when a high PAPR instantaneous high peak is detected in the RF signal prior to receipt by the RFPA.











11. The apparatus of claim 10, wherein the element is a first element, and wherein the apparatus further comprises: a second element, disposed prior to the RFPA in a signal path of a RF signal input to the RFPA, operable to detect the high PAPR instantaneous high peak in the RF signal by comparing a measured amplitude of the RF signal to a predetermined amplitude.
13. The apparatus of claim 10, wherein said RFPA comprises a first amplifier and a second amplifier different than the first amplifier, and wherein the bias of each of the first and second amplifier is modified independently of the other.
14. An apparatus for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: the Radio Frequency (RF) power amplifier (RFPA), wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system; a first element operable to detect when an instantaneous output voltage of the RFPA is below a predetermined voltage; and a second element operable to supply additional current to prevent the output voltage of the RFPA from falling below a predetermined threshold voltage.
15. An apparatus of claim 14, wherein the second element comprises a capacitor which recharges from a DC power line of the RFPA or another DC power line.
16. An apparatus of claim 14, wherein the first element comprises one or more Schottky diodes.
17. An apparatus of claim 14, wherein the second element supplies said additional current only over a duration commensurate to a length of time in which a RF signal that is input to the RFPA has a high PAPR instantaneous high peak beyond a threshold amplitude.
18. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: an element, disposed prior to the Radio Frequency (RF) power amplifier (RFPA) in a signal path of a RF signal input to the RFPA, enforcing a maximum allowable amplitude in a high peak to average power ratio (PAPR) instantaneous high peak of the RF signal, wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system.
19. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: an element increasing or supplementing a bias of the Radio Frequency (RF) power amplifier (RFPA) when a high PAPR instantaneous high peak is detected in the RF signal prior to receipt by the RFPA, wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system.










20. A method for preventing RF signal distortion and signal error producing memory events in a Radio Frequency (RF) power amplifier (RFPA), comprising: a first element operable to detect when an instantaneous output voltage of the Radio Frequency (RF) power amplifier (RFPA) is below a predetermined voltage; and in response to the first element detecting that instantaneous output voltage of the RFPA is below a predetermined voltage, a second element operable to supply additional current to prevent the output voltage of the RFPA from falling below a predetermined threshold voltage, wherein the RFPA resides in a communication device operable within a wireless system, a cellular system, or a Wi-Fi system.


Claims 1-4, 6-9, 10-11, 13, 14-17, 18, 19, 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8, 11-12, 13-16, 17, 18, 19 of co-pending U.S. Pat. 11,082,011. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-9, 10-11, 14-17, 18, 19, 20 of the instant application merely broadens the scope of the claims 1-8, 11-12, 13-16, 17, 18, 19 of co-pending U.S. Pat. 11,082,011 by eliminating the elements and their functions of the claims 1, 4, 9, 12, and 15 of co-pending U.S. Pat. 11,082,011. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 186 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lemberg et al (US 2020/0212848) disclose a tri-phasing modulation for efficient and wideband radio transmitter.
Wang (US 2016/0142013) discloses a supply modulation for radio frequency power amplification.
Kumar (U.S. Pat. 9,094,107) discloses orthogonal frequency chirp multiple accessing systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
May 3, 2022